Exhibit 10.2(b)
FIRST AMENDMENT
TO THE
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN BANK RHODE ISLAND, BANCORP RHODE ISLAND, INC.
and LINDA H. SIMMONS
THIS First Amendment to the Executive Employment Agreement (this “First
Amendment”), dated as of December 20, 2010 is by and among Bank Rhode Island
(the “Bank”), Bancorp Rhode Island, Inc. (the “Company”) and Linda H. Simmons
(“Executive”).
WHEREAS, the Bank, the Company and Executive are parties to that certain
Executive Employment Agreement dated as of February 20, 2007 (the “Employment
Agreement”); and
WHEREAS, Executive is presently employed by the Bank and Company pursuant to the
terms of the Employment Agreement, and
WHEREAS, the Bank, the Company and Executive now wish to amend the Employment
Agreement to comply with the provisions of Section 409A of the Internal Revenue
Code in accordance with IRS Notice 2010-6.
NOW, THEREFORE, effective as of January 1, 2009, in consideration of the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Section 1.8(b) of the Employment Agreement is amended to read as follows:
“(b) Disability. In the event of Executive’s ‘disability’ (as defined below)
during the term of her employment under this Agreement, the Bank shall continue
to pay Executive her base salary (reduced by any benefits she may be entitled to
receive under any state or federal disability insurance program, such as Rhode
Island temporary disability insurance or federal social security) for a period
of six months from the date of ‘disability.’ For purposes of this Agreement,
‘disability’ shall mean that Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank or the Company.”
2. Section 2.1 of the Employment Agreement is amended by adding the following at
the end thereof:
“The Severance Benefit shall begin to be made within 30 days of Executive’s
termination of employment. If the 30-day period begins in one calendar year and
ends in a second calendar year, then the Severance Benefit shall begin to be
made in the second calendar year.”

 

 



--------------------------------------------------------------------------------



 



3. Section 3.6 of the Employment Agreement is amended by adding the following at
the end thereof:
“If the Past Service Amount and Severance Payment are to be made within 30 days
of the date of termination of Executive’s employment, and the 30-day period
begins in one calendar year and ends in a second calendar year, then such amount
shall be payable in the second calendar year.”
4. Section 3.8 of the Employment Agreement is amended by adding the following at
the end thereof:
“If the 30-day period begins in one calendar year and ends in a second calendar
year, then such payment shall be made in the second calendar year.”
5. The Employment Agreement is amended by adding the following Section 5
immediately after the end of Section 4.12:
“5. Section 409A.
(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a ‘specified employee’ within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable until and such benefit shall not be provided
until the date that is the earlier of (A) the later of (i) six months and one
day after Executive’s separation from service or (ii) such later date as
required by IRS Notice 2010-6, or (B) Executive’s death. If any such delayed
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
or provided during the six-month period but for the application of this
provision and adjusted by the Interest Factor (as defined herein), and the
balance of the installments shall be payable in accordance with their original
schedule. For purposes of this Agreement, the ‘Interest Factor’ shall mean the
product of the six-month Certificate of Deposit annualized yield rate as offered
by the Bank for the date on which a payment would have been made but for the
delay required under Section 2.1 or Section 3.6 of this Agreement multiplied by
a fraction, the numerator of which is the number of days by which such payment
was delayed and the denominator of which is 365.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or the Bank or incurred by
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(c) To the extent that any payment or benefit described in this Agreement
constitutes ‘non-qualified deferred compensation’ under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s ‘separation from service.’ The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
(d) In the event an amount is payable under Section 3.6 on account of a Change
in Control or a Takeover Transaction that is not considered a change in
ownership or effective change of the Company or the Bank or a change in the
ownership of a substantial portion of the assets of the Company or the Bank
within the meaning of Section 409A of the Code and the regulations promulgated
thereunder and if such an amount is considered deferred compensation subject to
the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then the
form of payment shall follow the same form of payment provided by Section 2.1.
(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(f) The Company and the Bank make no representation or warranty and shall have
no liability to Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.”
6. Upon and after the date of this First Amendment, all references to the
Employment Agreement shall mean the Employment Agreement as amended by this
First Amendment. Except as expressly provided in this First Amendment, the
execution and delivery of this First Amendment does not and will not amend,
modify, or supplement any provision of the Employment Agreement, and, except as
specifically provided in this First Amendment, the Employment Agreement shall
remain in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------



 



7. This First Amendment shall be construed according to and governed by the laws
of the State of Rhode Island without reference to its conflicts of laws rules.
8. If any provision of this First Amendment is adjudicated to be invalid,
illegal or unenforceable, in whole or in part, it will be deemed omitted to that
extent and all other provisions of this First Amendment will remain in full
force and effect.
9. This First Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
10. This First Amendment may be executed in one or more counterparts (which may
include signature pages delivered by facsimile or other electronic means), each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.
[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this First Amendment on the
date set forth above.

                  BANCORP RHODE ISLAND, INC.    
 
           
 
  By:   /s/ Merrill W. Sherman    
 
     
 
Name: Merrill W. Sherman    
 
      Title: President & CEO    
 
                BANK RHODE ISLAND    
 
           
 
  By:   /s/ Merrill W. Sherman    
 
     
 
Name: Merrill W. Sherman    
 
      Title: President & CEO    
 
                EXECUTIVE    
 
                /s/ Linda H. Simmons                   Linda H. Simmons    

 

- 5 -